                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 JARED L. TAYLOR
 809 DeLalla Terrace, Apt. D                      CIVIL ACTION
 Ridgefield, NJ 07657
                                                  No. 2:19-cv-00912-AJS
                       Plaintiff,

 v.

 BREAK THE FLOOR PRODUCTIONS LLC
 d/b/a NUVO
 310 West 52nd Street, #35A
 New York, NY 10019

 and                                              JURY TRIAL DEMANDED

 NICHOLAS J. HENDERSON
 56 Portland St. # 3
 Portland, ME 04101

                       Defendants.

                       AMENDED COMPLAINT IN CIVIL ACTION

       AND NOW comes the Plaintiff, Jared L. Taylor, by and through his undersigned counsel

and files this Amended Complaint in Civil Action and avers as follows:

                                           PARTIES

       1.      Plaintiff JARED L. TAYLOR (hereinafter referred to as “Plaintiff”) is an adult

individual who resides at 809 DeLalla Terrace, Apt. D, Ridgefield, NJ 07657.

       2.      Defendant BREAK THE FLOOR PRODUCTIONS LLC, doing business as NUVO

(hereinafter referred to as “Break the Floor”) is a New York Corporation with a principal place of

business and/or registered corporate address of 5446 Satsuma Avenue, North Hollywood,

California 91601.
       3.      Defendant NICHOLAS J. HENDERSON (hereinafter referred to as “Henderson”)

is an adult individual who resides at 56 Portland St. #3, Portland, Maine 04101.

                                JURISDICTION AND VENUE

       4.      Jurisdiction is proper in this Honorable Court pursuant to 28 U.S.C. § 1332(a).

       5.      There is complete diversity of citizenship between the parties and the amount in

controversy in this action exceeds $75,000 exclusive of costs and interest.

       6.      Venue is proper in this Honorable Court pursuant to 28 U.S.C. § 1391(b).

       7.      A substantial part of the events giving rise to this action occurred within the

Western Judicial District of the Commonwealth of Pennsylvania.

                                  FACTUAL ALLEGATIONS

       8.      At approximately midnight on March 27, 2017, Henderson, operating the tractor-

trailer involved in the collision described below, picked up Plaintiff in Patterson, New Jersey.

       9.      Henderson and Plaintiff were going to take turns operating the vehicle while driving

it to Provo, Utah. This is known as “tandem” driving.

       10.     Upon information and belief, at approximately 6:00 a.m. on March 27, 2017,

Henderson consumed a pill and/or medication. After consuming this pill, Henderson acted highly

energetic and displayed erratic behavior.

       11.     On March 27, 2017 at approximately 7:20 a.m., Plaintiff was resting in the sleeper

berth of the tractor-trailer being driven by Henderson in the westbound lanes of Interstate 80 in

Richland Township, Clarion County, Pennsylvania.

       12.     At the same time and place, the tractor-trailer was caused to go off the right side of

the roadway, striking and breaking through a guardrail, thereafter traveling down a steep
embankment where it struck several trees and landed on Metz Road, continuing thereafter up an

embankment where it came to rest.

       13.     The aforesaid collision caused the cargo of the trailer to break through the front of

the trailer, crushing the cab and entrapping the Plaintiff.

       14.     As a result of the aforesaid collision, Plaintiff suffered the following injuries, some

or all of which may be permanent in nature:

               a. Comminuted intra-articular fracture of the distal radius of the right forearm;
               b. Anterior wedge compression fracture of the C5 vertebral body;
               c. Non-displaced proximal left fibular fracture;
               d. Widening of the C4-C5 joint suggestive of ligamentous injury;
               e. Rib fracture;
               f. L2 transverse process fracture;
               g. Collapsed lung;
               h. Concussion;
               i. Forehead laceration; and
               j. Temporomandibular joint injury.
       15.     As a result of the aforesaid injuries, Plaintiff has thus far undergone several

surgeries and procedures including ORIF of the right distal radius comminuted fracture, surgical

management of the ulnar styloid fracture and application of plaster splint.

       16.     As a result of the aforesaid injuries, Plaintiff has suffered the following damages:

               a. He has incurred in the past, and will incur in the future, substantial medical
                  expenses;
               b. He has suffered in the past and will suffer in the future, substantial pain,
                  suffering and inconvenience and the loss of certain of life’s pleasures;
               c. He has sustained in the past and will sustain in the future, loss of earnings and/or
                  earning capacity;
               d. He has sustained in the past and will sustain in the future, physical
                  disfigurement;
               e. He has sustained in the past and will sustain in the future, other emotional,
                  economic and physical harm.


     TAYLOR RELATIONSHIP WITH HENDERSON AND BREAK THE FLOOR

       17.     At all times relevant, Plaintiff was an independent contractor and contracted with

Break the Floor to transport cargo to Provo, Utah.

       18.     At all times relevant, as an independent contractor, Plaintiff:

               a. Did not sign an employment contract;
               b. Set his own travel route;
               c. Chose where, when and how often to stop during the trip;
               d. Chose when and how often, if at all, to perform in-trip reporting to Break the
                  Floor;
               e. Chose his own attire;
               f. Was paid by the job;
               g. Received a Form-1099-MISC for nonemployee compensation paid by Break
                  the Floor;
               h. Chose when and how often, if at all, to perform work for Break the Floor;
               i. Did not regularly perform work for Break the Floor; and
               j. Had concurrent employment with J.B. Hunt Transport Services, Inc.

       19.     At all times relevant, Break the Floor did not:

               a. Dictate or control Plaintiff’s concurrent employment;
               b. Dictate or control when or how often Plaintiff performed work for Break the
                  Floor;
               c. Withhold taxes or perform payroll deductions for Plaintiff;
               d. Control Plaintiff’s travel route;
               e. Require Plaintiff to undergo any physical and/or medical examination;
               f. Require Plaintiff to undergo any drug testing;
               g. Require Plaintiff to undergo any training;
               h. Require Plaintiff to undergo any motor vehicle operator testing;
                   i. Require Plaintiff to perform regular in-trip reporting to Break the Floor;
                   j. Require Plaintiff to submit the tractor-trailer for any inspection beyond the
                      requirements of federal law;
                   k. Require Plaintiff to inspect the tractor-trailer beyond the requirements of federal
                      law;
                   l. Require Plaintiff to wear a uniform; or
                   m. Offer safety award bonuses to Plaintiff.


        20.        Based upon the above, Plaintiff was at all times relevant, an independent contractor

and not an employee of Break the Floor. Plaintiff and Henderson were therefore not co-employees.

                   HENDERSON RELATIONSHIP WITH BREAK THE FLOOR

    A. Henderson was an employee of Break the Floor

        21.        At all times relevant, Henderson was the operator, driver and/or in control of the

tractor-trailer.

        22.        At all times relevant Henderson was an agent/employee of Break the Floor.

        23.        At all times relevant, Break the Floor controlled the use and operation of the tractor-

trailer. Specifically, paragraph 5 of the TRUCK LEASE and SERVICE AGREEMENT between

Ryder and Break the Floor provides that leased trucks, including the tractor-trailer, “shall be

operated only in the ordinary course of business by properly licensed drivers that are:

(I) at least 18 years old; and (II) your employees or agents and subject to your exclusive

direction and control.”

        24.        Additionally, upon information and belief and at all times relevant, Break the Floor

qualified operators to use and operate the tractor-trailer, and required Henderson to sign an

employment contract on August 29, 2016 (attached hereto and incorporated herein as Exhibit 1,

hereinafter referred to as “Employment Contract”).
       25.     At all times relevant, Break the Floor exercised substantial control over the manner

of the work performed by Henderson in general, and in the following particulars:

              a. Break the Floor exercised substantial control over the manner of work
                 performed by Henderson: "Driver (Henderson) shall perform such services at
                 and in connection with the Events as are ordinarily and customarily performed
                 by Drivers, in accordance with the instructions of BTFP (Break the Floor
                 Productions) and the rules, regulations, and practices of BTFP, as they
                 may be modified from time to time, and such other services in connection
                 therewith as BTFP may designate.” (Employment Contract, ¶ 2);
              b. Break the Floor dictated and enumerated specific job responsibilities for
                 Henderson (See Employment Contract generally, see also Employment
                 Contract Exhibit C, BTFP Truck Driver Handbook & Appendices);
              c. Break the Floor dictated when and how often Henderson worked for or at Break
                 the Floor: “Unless BTFP advises Driver to the contrary, Driver will be
                 available to render Driver’s services hereunder as follows…” (Employment
                 Contract, ¶ 3). “Be aware that you are ‘on call’ every day that you are working.
                 This may mean that you are required to help with something at any hour if
                 needed, even if you are officially off… You will be available for any requests
                 of appearance, no matter how inconvenient.” (Employment Contract,
                 Exhibit B);
              d. Break the Floor required regular in-person meetings between Henderson and
                 other Break the Floor personnel: “Driver will meet with the [BTFP] Production
                 Manager each weekend at a time specified by Production Manager to submit
                 truck paperwork and review petty cash.” (Employment Contract, ¶ 3(ix));
              e. Break the Floor dictated when and where Henderson stopped and parked the
                 tractor-trailer: “Driver should not call hotel/venue and ask for parking
                 restrictions. Production Manager will call ahead on Driver’s behalf.”
                 (Employment Contract, ¶ 3(x)). “Driver will park truck at lot (sometimes off
                 property) and retrieve before load-out at time specified by Production
                 Manager.” (Employment Contract, ¶ 3(xiii));
              f. Break the Floor controlled Henderson’s concurrent employment: “During the
                 Term Driver shall not be employed or engaged by, render any services for,
                 or have an interest or an association with any person or entity that directly or
                 indirectly engages in any activities, whether as owner, employee, independent
                 contractor, partner, consultant, investor, lender or otherwise, and whether acting
                 alone or together with others, that is competitive with or detrimental to the
                 business conducted by BTFP.” (Employment Contract, Exhibit A, ¶ 4);
              g. Break the Floor controlled and restricted Henderson’s ability to delegate duties:
                 “The Agreement is for the personal services of Driver, and, accordingly, Driver
                may not assign any of Driver’s rights or delegate any of Driver’s duties
                under the Agreement.” (Employment Contract, Exhibit B, ¶ 13);
             h. Break the Floor required Henderson to submit the tractor-trailer for inspection
                at Break the Floor-designated facilities (Employment Contract, ¶ 3(v));
             i. Break the Floor paid Henderson for certain work on an hourly basis
                (Employment Contract, ¶ 4);
             j. Break the Floor controlled Henderson’s wardrobe (Employment Contract,
                Exhibit B); and
             k. Break the Floor offered Henderson a “season-end” bonus (Employment
                Contract, ¶ 5).


       26.   Based upon the above, Henderson was at all times relevant an employee of Break

the Floor.

   B. Alternatively, Henderson was an independent contractor per the Employment
      Contract

       27.   Alternatively, Henderson was an independent contractor because Henderson:

             a. Is so designated in the Employment Contract (Employment Contract, Exhibit
                A, ¶ 1);
             b. Was paid by the job for certain work (Employment Contract, ¶ 3(b));
             c. Was employed for a specific period of time as set forth in the Employment
                Contract; and
             d. Received a Form-1099 for nonemployee compensation paid by Break the Floor.


       28.   Upon information and belief, Break the Floor did not:
             a. Withhold taxes or perform payroll deductions for Henderson;
             b. Control Henderson’s travel route;
             c. Require Henderson to undergo any physical and/or medical examination;
             d. Require Henderson to undergo any drug testing;
             e. Require Henderson to undergo any training; or
             f. Require Henderson to undergo any motor vehicle operator testing.
        29.    Accordingly, either Henderson was an employee/agent of Break the Floor, or

alternatively, Henderson was an independent contractor. In either case, Henderson and Plaintiff

were not co-employees.

        30.    At all times relevant, given the hours that Break the Floor required its operators to

drive and/or the environment that it created based upon its compensation system or otherwise, it

knew or should have known that its operators, including Henderson, may and/or were taking

stimulants while operating vehicles on behalf of Break the Floor.

                                   COUNT I – NEGLIGENCE

                         Plaintiff v. Defendant Nicholas J. Henderson

        31.    Each of the above paragraphs is incorporated herein by reference.

        32.    The aforesaid accident was caused by the negligence of Henderson in the following

particulars:

               a. In failing to have the vehicle under proper control;
               b. In failing to maintain the tractor-trailer in its proper lane of travel;
               c. In failing to apply the brakes in time to avoid a loss of control;
               d. In failing to stop the tractor-trailer before it left the roadway;
               e. In failing to operate the tractor-trailer at a safe speed;
               f. In failing to observe existing road conditions;
               g. In failing to keep a proper lookout of the roadway;
               h. In failing to pay proper attention to the surrounding traffic conditions;
               i. In failing to remain alert and attentive under the circumstances;
               j. In failing to operate the tractor-trailer at a reasonable speed under the
                  circumstances;
               k. In failing to avoid driving off the roadway;
               l. In failing to take proper note of, and precaution for, the configuration of the
                  roadway;
                 m. In failing to take measures to avoid the crash or lessen its severity;
                 n. In failing to keep the tractor-trailer properly controlled given the prevailing
                    circumstances and road conditions;
                 o. In failing to obey all applicable vehicle safety rules, regulations, and laws of the
                    Commonwealth of Pennsylvania, the U.S. Department of Transportation, the
                    Federal Motor Carrier Safety Administration, the U.S. Department of Labor,
                    and the Occupational Safety & Health Administration regarding vehicle safety,
                    inspections, maintenance, equipment, operation, driving, and driver fitness;
                 p. In driving while impaired by a chemical substance in violation of 75 Pa. C.S.
                    §3802 and applicable federal commercial trucking regulations;
                 q. In consuming medication which made him unfit to operate a motor vehicle; and
                 r. In operating the tractor-trailer when he knew or should have known he was
                    medically unfit to do so.


       33.       Henderson’s negligence was a direct, proximate and/or factual cause of the motor

vehicle crash.

       34.       As a result of Henderson’s negligence, Plaintiff suffered the injuries and damages

set forth at paragraphs 14 through 16, inclusive, which are incorporated herein by reference.

       WHEREFORE, Plaintiff demands judgment against Defendant Nicholas Henderson in an

amount in excess of the jurisdictional minimum of this Court.

JURY TRIAL DEMANDED

                                    COUNT II - NEGLIGENCE

                       Plaintiff v. Defendant Break the Floor d/b/a NUVO

       35.       Each of the above paragraphs is incorporated herein by reference.

       36.       Break the Floor owed a duty of care to ensure that its employees and/or contractors

were competent to operate motor vehicles in a safe manner and in accordance with applicable law.

       37.       The aforesaid accident was caused by the negligence of Break the Floor in the

following particulars:
a. In failing to establish a screening process or establishing an inadequate screening
   process for the hiring of employees and/or contractors for the operation of motor
   vehicles;
b. In failing to provide operator training to employees and/or contractors whom it
   allows to drive its motor vehicles;
c. In failing to perform any driver test/ “road test” to evaluate, assess and/or determine
   the skills, capabilities, and/or competency of Henderson regarding his ability to
   safely operate the tractor-trailer;
d. In failing to assess, evaluate, or otherwise perform screening and/or testing, medical
   or otherwise, to evaluate Henderson’s physical fitness to safely operate the tractor-
   trailer;
e. In failing to perform drug testing upon its employees and/or contractors whom it
   allows to drive its motor vehicles;
f. In failing to hire and/or contract with individuals with the requisite training and/or
   experience to safely and properly operate and otherwise control its vehicles during
   operation on the roadway;
g. In failing to adequately train, instruct, educate, inform and/or monitor its agents,
   servants, employees and/or contractors, including but not limited to Henderson,
   relative to the safe and proper manner of operating and otherwise controlling its
   vehicles during operation on the roadway;
h. In failing to establish a policy, or establishing an inadequate policy concerning the
   responsibility of its employees and/or agents and/or contractors to operate motor
   vehicles in a competent and safe manner and in accordance with applicable laws
   and regulations;
i. In failing to establish a policy, or establishing an inadequate policy concerning the
   safe use and operation of motor vehicles;
j. In failing to obey all applicable vehicle safety rules, regulations, and laws of the
   Commonwealth of Pennsylvania, the U.S. Department of Transportation, the
   Federal Motor Carrier Safety Administration, the U.S. Department of Labor, and
   the Occupational Safety & Health Administration regarding vehicle safety,
   inspections, maintenance, equipment, operation, driving, and driver fitness;
k. In requiring operators, including Henderson, to drive hours and/or distances which
   Break the Floor knew or should have known were dangerous in duration and/or
   length;
l. In requiring operators, including Henderson, to drive hours and/or distances which
   Break the Floor knew or should have known would cause and/or incentivize its
   operators to undertake undue risks and/or dangerous conduct, including the use of
   stimulants while operating vehicles on behalf of Break the Floor; and
m. In using a compensation system which Break the Floor knew or should have known
   would cause and/or incentivize its operators, including Henderson, to undertake
               undue risks and/or dangerous conduct, including the use of stimulants, while
               operating vehicles on behalf of Break the Floor.


       38.     Break the Floor’s negligence was a direct, proximate and/or factual cause of the

subject motor vehicle crash.

       39.     As a result of Break the Floor’s negligence, Plaintiff suffered the injuries and

damages set forth at paragraphs 14 through 16, inclusive, which are incorporated herein by

reference.

       WHEREFORE, Plaintiff demands judgment against Defendant Break the Floor in an

amount in excess of the jurisdictional minimum of this Court.

JURY TRIAL DEMANDED

                            COUNT III – VICARIOUS LIABILITY

                       Plaintiff v. Defendant Break the Floor d/b/a NUVO

       40.     Each of the above paragraphs is incorporated herein by reference.

       41.     At all times relevant, Henderson was an agent, servant, representative and/or

employee of Break the Floor, and as such, Break the Floor is vicariously liable for the negligent

conduct of Henderson.

       42.     Henderson’s negligence was a direct, proximate and/or factual cause of the subject

motor vehicle crash.

       43.     As a result of Henderson’s negligence, Plaintiff suffered the injuries and damages

set forth at paragraphs 14 through 16, inclusive, which are incorporated herein by reference.
       WHEREFORE, Plaintiff demands judgment against Defendant Break the Floor in an

amount in excess of the jurisdictional minimum of this Court.

JURY TRIAL DEMANDED

Dated: August 20, 2019

                                            Respectfully submitted,

                                            MATZUS LAW, LLC




                                            By:    /s/ Jason E. Matzus
                                                   Jason E. Matzus, Esquire
                                                   PA Id. No. 76229
                                                   MATZUS LAW, LLC
                                                   310 Grant Street, Suite 3210
                                                   Pittsburgh, PA 15219
                                                   (412) 206-5300
                                                   jason@matzuslaw.com
                                                   Attorney for Plaintiff
                                CERTIFICATE OF SERVICE

       I hereby certify that on August 20, 2019 a true and correct copy of the foregoing Plaintiff’s

Amended Complaint in Civil Action was filed with the Clerk via the CM/ECF Document Filing

System and service upon counsel and parties of record via the CM/ECF Notification e-mail and/or

via electronic e-mail to:

                                           Owen Field
                                     Goldberg Segalla LLP
                                 1700 Market Street, Suite 1418
                                     Philadelphia, PA 19103
                                  ofield@goldbergsegalla.com

                                        Sean Stadelman
                                     Goldberg Segalla LLP
                                1700 Market Street, Suite 1418
                                    Philadelphia, PA 19103
                               sstadelman@goldbergsegalla.com


Dated: August 20, 2019

                                             Respectfully submitted,

                                             MATZUS LAW, LLC




                                             By: /s/ Jason E. Matzus
                                                   Jason E. Matzus, Esquire
                                                   PA Id. No. 76229
                                                   MATZUS LAW, LLC
                                                   310 Grant Street, Suite 3210
                                                   Pittsburgh, PA 15219
                                                   (412) 206-5300
                                                   jason@matzuslaw.com
                                                   Attorney for Plaintiff
